Citation Nr: 0433915	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  98-08 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Los Angeles, California.

The Board previously reviewed this matter in September 2002, 
when it denied service connection for a bi-polar disorder and 
undertook additional development on the issue of entitlement 
to service connection for PTSD pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)) (2002).  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated this regulation permitting such Board 
development.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Following 
the Federal Court's decision, VA concluded that the Board's 
involvement in evidentiary development will be limited to 
those functions permitted by statute.  See 38 U.S.C.A. 
§ §§ 7107(b), 7109(a) (West 2002).  Pursuant to this change 
in policy, the Board remanded the appeal to the RO in 
November 2003 for further evidentiary development.  

The Board further notes that in August 2004 the veteran 
received notification that the Veterans Law Judge that 
presided over his Board hearing in August 2000 is no longer 
employed at the Board.  The veteran was offered the option of 
having another hearing.  He responded in September 2004, 
indicating that he did not desire another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  The U.S. Court of Appeals for 
Veterans Claims has held that section 5103(a), as amended by 
the VCAA and § 3.159(b), as amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Review of the file indicates the appellant has not been 
informed of either his own responsibilities or the VA's 
responsibility under this new law.  It is not for the 
Secretary to predict what evidentiary development may or may 
not result from the notice required by the VCAA.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  Here, because the 
veteran has not had the opportunity to benefit from and react 
to the notices that the Secretary was and is obligated to 
provide, any conclusion that the appellant has not been 
prejudiced would be pure speculation.  See Daniels v. Brown, 
9 Vet. App. 348, 353 (1996) (Court unable to conclude error 
not prejudicial where "it is possible that the appellant 
would have sought and obtained additional medical opinions, 
evidence, or treatises").  

In view of the foregoing, this case must be remanded to the 
RO to ensure that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159 (2004) are fully satisfied.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to the claim for 
service connection for PTSD.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


